COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-10-273-CV
 
IN
RE DANIEL RAY MOORE                                                                  RELATOR
                                                                                                                             
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                     MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  LIVINGSTON, C.J.; WALKER and GABRIEL, JJ. 
 
DELIVERED:  August 9, 2010  




    [1]See
Tex. R. App. P. 47.4.